290 S.W.3d 182 (2009)
Jason YETMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69726.
Missouri Court of Appeals, Western District.
August 11, 2009.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before Division One: ALOK AHUJA, Presiding Judge, JAMES M. SMART and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Jason Yetman appeals from the denial of his Rule 24.035 motion, which sought to vacate the judgment entered on his guilty plea. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief. Rule 84.16(b).